411 S.E.2d 711 (1992)
261 Ga. 804
KEMP
v.
The STATE.
No. S91A1189.
Supreme Court of Georgia.
January 9, 1992.
*712 Omotayo B. Alli, Atlanta, for Kemp.
Lewis R. Slaton, Dist. Atty., Susan V. Boleyn, Asst. Atty. Gen., Michael J. Bowers, Atty. Gen., Carl P. Greenberg, A. Thomas Jones, Joseph J. Drolet, Asst. Dist. Attys., Peggy R. Katz, Staff Atty., Atlanta, for the State.
FLETCHER, Justice.
Andrew Alexander Kemp shot and killed Jose Hernandez and later bragged to acquaintances that he had just robbed and killed a man for $10. Kemp appeals from his convictions for murder and possession of a firearm by a convicted felon.[1] We affirm.
1. Considering the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Kemp guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
2. Kemp contends that the trial court erred by permitting the state to present evidence concerning two independent offenses committed by Kemp. We disagree.
Both of the independent offenses involved robberies committed by Kemp within four weeks of the crimes involved in the present case. In the first robbery, the victim testified that Kemp "started going under his bed like he was pulling out a gun" as he demanded the victim's money. The amount involved in the first robbery was $50. In the second robbery, Kemp informed the victims that he had a gun in his pocket and demanded their money. The amount involved in the second robbery was $1.
The state sought to introduce evidence concerning these independent offenses, not to raise an improper inference as to the character of the accused but to establish his identity. Identity was at issue because there were no witnesses to Hernandez's murder and Kemp denied having committed the crime. Sufficient evidence was presented at trial to establish that Kemp committed the independent offenses. Finally, the three crimes occurred within a short span of time and all involved robberies for small amounts of money where a gun was either used or its use was threatened. Accordingly, there was a sufficient connection between the independent offenses and the crime charged that proof of the former tended to prove the latter. Accord Williams v. State, 261 Ga. 640, 409 S.E.2d 649 (1991).
Judgment affirmed.
CLARKE, C.J., WELTNER, P.J., and BELL, HUNT and BENHAM, JJ., concur.
NOTES
[1]  The crimes occurred on December 9, 1989 and Kemp was indicted on August 14, 1990. The jury returned its verdict on October 29, 1990 and Kemp was sentenced the same day. A motion for new trial was filed on November 28, 1990 and was denied on April 1, 1991. A notice of appeal to this court was filed on April 29, 1991 and the case was submitted for decision without oral argument on July 19, 1991.